Citation Nr: 0124990	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-24 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  He died in September 1997.  The appellant is the 
veteran's niece.  As will be discussed below, this is a 
contested claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (ROIC), which found that the 
appellant was not a valid beneficiary of the veteran's 
National Service Life Insurance (NSLI) policy.  In that 
decision, the ROIC also determined that the veteran's 
daughter was the sole valid beneficiary of his NSLI policy.  
Thereafter, the appellant perfected a timely appeal regarding 
the adverse decision.  During the pendency of this appeal, 
the veteran's claims and insurance folders were temporarily 
transferred to the Regional Office (RO) in Montgomery, 
Alabama.

In April 2001, the appellant presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the RO in Montgomery.  A transcript of this hearing has 
been obtained and associated with the record.  During this 
hearing, she submitted additional documentary evidence, which 
was accompanied by a waiver of initial consideration by the 
ROIC.  This evidence has also been associated with the 
record.

Following completion of the appellant's personal hearing, 
this case was forwarded to the Board for appellate review.  
After reviewing the record, the Board determined that the 
veteran's daughter had not been provided with the opportunity 
to appear at the appellant's hearing, as required by 
38 C.F.R. § 20.713 (2000).  In addition, the Board also 
determined that the daughter had not been provided with a 
copy of the appellant's Substantive Appeal, as required 
38 C.F.R. § 19.102 (2001).  For these reasons, the Board 
issued a letter to the daughter in July 2001, which was 
accompanied by a copy of the hearing transcript and a copy of 
the appellant's Substantive Appeal.  In this letter, the 
Board advised the daughter that she was being given a period 
of 60 days to review these documents, and to present 
additional evidence and/or argument in response. 

Thereafter, in September 2001, the Board received a packet of 
documents from the daughter, which were not accompanied by a 
waiver of RO consideration under 38 C.F.R. § 20.1304(d) 
(2001).  In simultaneously contested claims, if pertinent 
evidence which directly affects payment, or potential 
payment, of the benefit sought is submitted by any claimant 
and is accepted by the Board under the provisions of this 
section, the substance of such evidence will be mailed to 
each of the other claimants, who will then have 60 days from 
the date of mailing of notice of the new evidence in which to 
comment upon it and/or submit additional evidence in 
rebuttal.  However, as will be discussed in greater detail 
below, the Board believes that the evidence of record is 
sufficient to warrant a grant of the appellant's claim of 
entitlement to the proceeds of the veteran's NSLI policy.  
Thus, the Board finds that referral of such evidence to the 
appellant pursuant to 38 C.F.R. § 20.1304(d) is unnecessary.  
Furthermore, because that evidence, as discussed below, is 
not a determinative factor in the outcome of this decision, 
we find that the appellant will not be prejudiced by the 
Board's failure to provide her with an opportunity to respond 
to the evidence submitted by the veteran's daughter.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  At the time of his death in September 1997, the veteran 
had in force an NSLI policy in the face amount of $10,000.00.

2.  A change or designation of beneficiary form was signed by 
the veteran on March 12, 1957, and received by the VAROIC 
later that month.  This form identifies one the veteran's 
sisters as the sole principal beneficiary on the policy; the 
veteran's daughter is identified as the sole contingent 
beneficiary.

3.  A designation of beneficiary form was signed by the 
veteran on June 16, 1997, and received by the VAROIC later 
that month.  This form identifies the appellant, the 
veteran's niece, as the sole principal beneficiary on the 
policy.

4.  The veteran's daughter, who is challenging the validity 
of the June 1997 beneficiary designation for his NSLI policy, 
has not shown by a preponderance of the evidence that the 
veteran lacked testamentary capacity when he signed the form.

5.  The veteran's daughter has not shown that the veteran was 
subject to undue influence at the time of the June 1997 
change in beneficiary.


CONCLUSION OF LAW

The appellant is the beneficiary of the veteran's National 
Service Life Insurance policy.  38 U.S.C.A. § 1917 (West 
1991); 38 C.F.R. §§ 3.355, 8.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that the veteran applied for and obtained 
a NSLI policy in the face amount of $10,000 in 1951.  In a 
change of beneficiary form, VA Form 9-336, received in 
September 1954, the veteran named his wife as the sole 
principal beneficiary on the policy.  He named one if his 
sisters, E., as the sole contingent beneficiary.

In another change of beneficiary form received in March 1957, 
the veteran named his sister, E., as the sole principal 
beneficiary on the policy.  He named his daughter as the sole 
contingent beneficiary.

Medical records dated throughout the next decades show that 
the veteran suffered from severe mental illness.  For 
example, the record shows that, in April 1962, the veteran 
was admitted to a VA hosbvpital and found to suffer from 
schizophrenia, paranoid type.  Examination revealed that his 
mental grasp, insight, and judgment were very poor.  The 
examining physician concluded that the veteran was definitely 
psychotic, and that he appeared to be incompetent as well.  

Similarly, admission to a VA hospital in May 1963 resulted in 
a diagnosis of chronic paranoid schizophrenia.  At that time, 
examination revealed that he was only partially oriented, and 
that he was generally confused and uncommunicative.  It was 
noted that he was actively hallucinating, and that he had 
marked flight of ideas and looseness of association.  It was 
also noted that he had been previously released from the 
hospital in October 1962, but that he had been released after 
recommendations for a long-term hospitalization were 
unsuccessful.  On this occasion, the veteran remained 
hospitalized until July 1964, at which time he was found to 
be improved.  Upon discharge, it was noted that he was 
competent and able to work.

Subsequent medical records show that he continued to receive 
periodic treatment for his mental illness throughout the next 
several years.  Although he appears to have remained 
unemployed during that time, it appears that he was found to 
be competent to handle VA funds on numerous occasions, by VA 
physicians.  There is no pertinent medical evidence of record 
from the 1970's or 1980's.

VA medical records show that, in August 1996, the veteran was 
admitted to the hospital.  It was noted that he had a long 
history of schizoaffective disorder, and that he had recently 
been noncompliant with his medications.  It was also noted 
that he had been experiencing acute decompensation related to 
behavior of hyperactivity, not sleeping, poor activities of 
daily living, and grandiose thinking of a religious nature.  
Upon examination, he was found to be alert and oriented times 
three, with poor insight but fair judgment.  Cognitive 
testing revealed mild to moderate deficits in short-term and 
long-term memory, but that he was able to do simple command 
tasks.  The examining physician noted a diagnosis of 
schizoaffective disorder, and concluded that the veteran was 
not competent to handle VA funds.  The physician indicated 
that discharge planning had been done with the veteran's 
daughter and with his sister, E., who was described as his 
main caretaker.

In January 1997, the veteran was again admitted to a VA 
hospital.  It was noted that he had been preaching to 
strangers, and that he appeared irritable.  It was also noted 
that he was not sleeping.  The examining physician found that 
his thought content had been related to religious beliefs, 
and that he believed that he had been "a 'child-man' born, 
direct descendant from God".  It was noted that he was alert 
and oriented times three, and that he was at times unable to 
follow conversation since all of his conversation would 
relate to religious content.  The physician concluded that he 
was experiencing persecutory ideas, and that he had poor 
insight and judgment.  The physician noted a diagnosis of 
schizoaffective disorder in acute decompensation.  The 
physician found that he was not competent to handle VA funds.  
The veteran was released from the hospital approximately 
seven weeks later.

During the veteran's hospitalization from January 1997 
through February 1997, he underwent a VA aid and attendance 
examination.  The VA examiner noted that the veteran had over 
a 40-year history of psychiatric treatment, and that he had 
three hospital admissions within the past year.  It was noted 
that he had presented at this admission in a manic, psychotic 
state, and that he was hostile, uncooperative, not sleeping, 
and experiencing grandiose illusions with excessive 
religiosity.  It was also noted that he had been paranoid in 
thinking that people were talking about him, and that he was 
engaging strangers on the street in conversations about his 
delusions.  The VA physician concluded that he had probably 
not been compliant with his medications, because he had been 
living with an 81-year-old sister who had Alzheimer's 
disease.  The VA examiner noted that a niece of his was 
apparently coming to live with him.  The VA examiner 
determined that the veteran required supervision for 
medication compliance, and that he was unable to manage the 
activities of daily living by himself.

In an April 1997 rating decision, the RO proposed to find 
that the veteran was incompetent and unable to handle funds.  
This action was implemented in a July 1997 rating decision.

On June 5, 1997, the ROIC issued an annual insurance policy 
statement to the veteran.  In this statement, the ROIC 
advised the veteran that his last beneficiary designation was 
made prior to 1959, and that it was important to have an up-
to-date beneficiary designation.

On June 12, 1997, the veteran was examined by a VA physician 
after complaining of weakness and other physical symptoms, 
which were believed to be due to medicine-induced Parkinson's 
disease.  A history of schizoaffective disorder was noted.  
During neurological examination, it was observed that he was 
alert and oriented to person only.

Later that month, the ROIC received a change of beneficiary 
form, which was apparently signed by the veteran on June 16, 
1997.  This form identifies the appellant as the sole 
principal beneficiary of his NSLI policy.  No contingent 
beneficiaries were named.  (The Board notes that the 
signature on this form appears to have been written in very 
shaky handwriting, and is quite difficult to read.  However, 
the signature is legible enough to be identified as matching 
the veteran's name.  As to whether the author of this 
signature was actually the veteran, the Board will address 
that issue in the Analysis section of this decision.)

On June 21, 1997, the veteran was readmitted to the VA 
hospital with complaints of increased confusion, and gait 
disturbance with bowel and bladder incontinence.  It was 
noted that he had a history of schizophrenia, and that he had 
been seen in the emergency room one week before for similar 
problems.  The veteran apparently remained hospitalized until 
his death in September 1997.

In a statement dated in August 1997, the veteran's daughter 
indicated that she had been given power of attorney over the 
veteran's affairs.  She reported that her father had been 
hospitalized since June 1997, and that he was going to go to 
a nursing home upon his release.  She asserted that her 
cousin (the appellant herein) had been staying in the 
veteran's house and had been cashing his checks.  The 
daughter indicated that she wished to act as her father's 
guardian with respect to matters involving VA, and that she 
also wished to change the beneficiary on his insurance 
policy.  With this statement, she attached a document 
entitled "Durable Power of Attorney", which indicates that 
the veteran was granting power of attorney in favor of his 
daughter.  At the end of this document, the veteran 
apparently made a mark, rather than signing his name.  

In a second statement, submitted in September 1997, the 
veteran's daughter asserted that she had reason to believe 
that fraud had been involved in the designation of her cousin 
as the beneficiary of her father's NSLI policy in June 1997.  
She contended that the veteran's signature must have been 
forged in the designation, as he was unable to write his own 
signature due to medicine-induced Parkinson's disease.


Later in September 1997, the veteran died.  The certificate 
of death lists the immediate cause of death as aspiration 
pneumonia.  An underlying cause of death was noted to be 
cerebrovascular accident.

In a report of contact dated in October 1997, it was reported 
that, upon inquiring of the VAROIC by telephone, the 
appellant was advised that she was listed as beneficiary of 
the veteran's NSLI policy in the most recent change of 
beneficiary form of record.  She was further informed, 
however, that this was being protested by the veteran's 
daughter, and that payment would be delayed until the 
situation was resolved.  The appellant reported that she had 
been taking care of the veteran for ten years, and that his 
daughter had not had much to do with him during that time.  
She asserted that she had been made the beneficiary of his 
NSLI account to replace her mother, who would have been 
listed as sole principal beneficiary, but who had recently 
died.

The record reflects that the June 1997 designation was 
forwarded by the ROIC in March 1998 to a the forensic 
laboratory of the Office of Inspector General of the 
Department of Veterans Affairs, in order to determine if the 
signature contained on the form had been written by the 
veteran.  In a response memorandum received in April 1998, 
the director of the laboratory indicated that the signature 
on the designation had been compared to signatures of the 
veteran that had been written on 19 other documents contained 
in his VA claims folder.  The results of the forensic 
examination were reported to be such that that the veteran 
could neither be identified nor eliminated as the author of 
the signature contained in the designation.  

In May 1998, the RO advised both the appellant and the 
daughter of the results of the laboratory findings.  The 
daughter was given a period of 30 days in which to respond.  
She was advised by the RO that she should explain exactly why 
she believed her father's designation to be invalid.

Later that month, the RO received a letter from a private 
attorney, who indicated that she was writing on behalf of the 
estate of the veteran.  Specifically, the attorney explained 
that she was representing the veteran's nephew, who had been 
appointed as the Administrator of the estate.  The attorney 
argued that the veteran was "less than competent" at the 
time that he completed the June 1997 designation, and that 
the appellant might have exercised undue influence over the 
veteran by forcing him to sign the document.  The attorney 
also argued that the appellant might have forged the 
veteran's signature.  In support of these arguments, the 
attorney noted that the appellant had been the veteran's 
caretaker prior to his death, and that "there are some 
allegations that he was undernourished or neglected by her".

In a letter dated in July 1998, the private attorney again 
asserted that the appellant had exerted undue influence over 
the veteran by forcing him to change the beneficiary of his 
NSLI policy.  The attorney found it noteworthy that, when the 
June 1997 designation was complete, neither of the veteran's 
two living daughters was listed anywhere on the form, even as 
contingent beneficiaries.

In September 1998, the RO issued a letter to M., who had 
signed his name as a witness on the June 1997 designation.  
The RO requested that he answer a number of questions 
regarding the circumstances surrounding the veteran's 
signing.  In a response letter received the following month, 
M. indicated that he was a friend of the veteran and the 
appellant, and that he had been asked by the appellant to 
witness the designation.  He reported that he was not aware 
of who completed the form for the veteran to sign.  He stated 
that he had seen the insured (the veteran) sign the form.  M. 
also reported that, in his opinion, the veteran was alert and 
lucid as to his surroundings and the people around him, and 
that he was clear as to the person he named as beneficiary.  
In response to a question regarding whether the veteran 
appeared to be acting of his own free will or at the 
direction of another, M. indicated that he did not know.  He 
also indicated that he did not know why the veteran chose to 
make the change.

In November 1999, the RO subsequently received a statement 
from Dr. C., who was one of the psychiatrists who had 
examined the veteran during his August 1996 hospitalization, 
and during his hospitalization from January 1997 to February 
1997.  She indicated that he had been found to be incapable 
of managing his VA funds during both of these admissions.  
She further indicated, however, that she could not make any 
assessment as to his capacity to execute a valid beneficiary 
designation on another date.  Dr. C. determined that she 
could only attest that, during his hospitalizations, he was 
deemed incapable of handling funds.  She noted, however, that 
this assessment includes much different information that what 
would be gathered for determining his ability to designate a 
beneficiary.

In April 2000, the RO concluded that the appellant was not a 
valid beneficiary of the veteran's National Service Life 
Insurance policy.  In reaching this determination, the RO 
found that the veteran lacked testamentary capacity when he 
signed the June 1997 designation.  As a consequence of this 
determination, the RO also found that the veteran's daughter 
was the sole valid living beneficiary of his NSLI policy, 
based upon the 1957 designation.  Both parties were advised 
of this decision in April 2000 letters.

The following month, the appellant submitted a Notice of 
Disagreement regarding the RO's decision.  In response, the 
RO issued Statements of the Case to both parties, which set 
forth the various laws and regulations pertinent to this 
case.  Thereafter, in December 2000, the appellant submitted 
a Substantive Appeal (on VA Form 9), in which she indicated 
that she was working as a LPN (licensed practical nurse), and 
that she had worked in mental health for four years.  She 
indicated that she believed that the veteran was very much 
aware of what he was doing when he signed the June 1997 
designation.  She reported that she had taken care of the 
veteran during the last years of his life, and that his 
daughter had hardly had any contact with him.

During her April 2001 hearing, the appellant reasserted that 
she had taken care of the veteran during the last years of 
his life.  She stated that she had moved in with another 
relative, an aunt, around 1988, but that she did spend a 
great deal of time that year going to help the veteran at his 
residence.  When that other relative died in 1988, she then 
apparently moved in with her mother and the veteran at her 
"family house", and stayed with them until October 1996.  
She then reportedly moved to Georgia for three months, and 
the veteran was left with her mother.  She indicated that her 
mother then became ill in early 1997, so she returned and 
helped care for the veteran until his last hospitalization.  
The appellant testified that, during one of the veteran's 
hospitalizations, she had been told that his daughter had 
shown up, but that she later discovered that this was a 
cousin pretending to be the daughter.  The appellant also 
testified that it was the veteran who picked M. to stand as 
witness to his signature, because they were "hanging out" 
as friends at the time.  During this hearing, testimony was 
also provided by T., who is the appellant's sister.  
T. essentially reiterated the appellant's testimony that the 
appellant was the veteran's sole caregiver prior to his 
death.

During her personal hearing, the appellant submitted a 
statement signed by two individuals, who identified 
themselves as a married couple, and as neighbors of the 
appellant's family since 1963.  They indicated that they were 
aware of the care given to the veteran by the appellant, and 
that they believe that it was his wish that the appellant be 
the beneficiary of his policy.  They stated that they knew 
that the veteran had children, but that he never spoke of 
them and they rarely came to visit.  

As noted in the Introduction section above, the Board 
subsequently determined that the veteran's daughter had not 
been provided with the opportunity to appear at the 
appellant's hearing, as required by regulations.  The Board 
also determined that the daughter had not been provided with 
a copy of the appellant's Substantive Appeal, as required by 
regulations.  The Board therefore issued a letter to her, 
which was accompanied by a copy of the hearing transcript and 
a copy of the appellant's Substantive Appeal.  In this 
letter, the Board advised the daughter that she was being 
given a period of 60 days to review these documents, and to 
present additional evidence or argument in response. 

In October 2001, the Board received a packet of documents 
from the daughter.  Among these documents was a statement 
signed by daughter, in which she indicated that she had gone 
to Alabama and offered to bring her father to stay with her 
in Connecticut, but that he had told her not to bother 
because it was only he and one of her aunts left, and he 
wanted to stay there with her.  She also asserted that the 
appellant has no idea of her relationship with her father, 
and that she was merely making assumptions.  She further 
indicated that she did come to see her father during his 
final hospitalization, and that she was staying there for a 
while because he was going to be released to a nursing home.  
She noted that, unfortunately, he died before that could 
happen.

Among these documents is a letter from G., who is another 
sister of the appellant.  G. indicated that it was her 
mother, and not the appellant, who was the veteran's care 
giver until becoming ill in January 1997.  G. also indicated 
that she had another sister who had died in February 1997, 
and that the appellant had since purchased an automobile and 
license plate in her dead sister's name.  In support of this 
assertion, she submitted a car registration, which was dated 
in April 1997.  This document is labeled with the deceased 
sister's name and the appellant's mailing address.  (The 
Board notes in passing that the appellant's mailing address 
is the same one that was identified as her "family house" 
during her April 2001 hearing.)  G. also made a similar 
accusation with respect to her deceased sister's credit card, 
in that she believes that the appellant had been using her 
account since she died.  G. submitted a copy of a credit card 
statement, which shows that charges were made to the account 
in March 1997 and April 1997.  This statement is also labeled 
with the deceased sister's name and the appellant's mailing 
address.  Several other documents and contracts of this 
nature were also submitted, which are also labeled with the 
deceased sister's name but are dated after her apparent death 
in February 1997.  G. reported that her mother, who had been 
living with the appellant, had recently died.  She noted that 
she and the appellant had tried to see her mother in February 
1998, but that they were not allowed to by either the 
appellant or T.  She indicated that, after her mother died, 
the appellant produced a living will that had not been 
probated.  This will was allegedly written in the appellant's 
handwriting and had the mother's signature.  It also 
identified the beneficiaries as the appellant and T.  A copy 
of this will was included among these documents.

II.  Legal Analysis

A.  Preliminary Matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The Board notes 
that the present matter has not been subject to the well-
grounded claim requirement, and thus those provisions of the 
VCAA relating to the elimination of that requirement are 
moot.


Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary:

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application.  38 U.S.C.A. § 
5102 (West Supp. 2001).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2001).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2001).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001).



(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to  the claim.  38 U.S.C.A. § 
5103A(b)(2) (West Supp.
      2001).

(7) Whenever the Secretary attempts to obtain 
records from a Federal department or agency, 
the efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further efforts 
to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3) (West Supp. 2001).

.    .    .    .    .

(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate.  38 U.S.C.A. § 
5103A(g) (West Supp. 2001).

(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107(a) (West Supp. 2001).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board notes that this case involves two separate parties, 
both of whom may considered claimants for the purposes of the 
VCAA: the appellant and the veteran's daughter.  Having 
reviewed the complete record, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter with respect to both the 
appellant and the daughter.  The RO, in the Statements of the 
Case issued in November 2000, has set forth the law and facts 
in a fashion that clearly and adequately informed both of the 
claimants of the very limited and specific type of evidence 
needed to substantiate their claims.  Neither the appellant 
nor the daughter has made reference to any additional records 
or other evidence which would tend to support their 
respective claims.  It appears clear, therefore, that there 
are no outstanding records or other evidence that has not 
already been identified and associated with the record.


As discussed in the Introduction section of this decision, 
although the veteran's daughter was not provided the 
opportunity to appear at the appellant's personal hearing, 
she was later provided a copy of the transcript and was given 
an opportunity for a hearing of her own, and to present 
additional evidence in support of her position.  Given the 
circumstances of this matter, the Board cannot find any basis 
under the VCAA to defer adjudication.  Moreover, it appears 
equally clear that the implementing regulations which were 
recently issued under the VCAA do not change the picture in 
this matter, since they affect only VA notice and development 
procedures, and not the underlying substantive law relevant 
to this insurance case. 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to either claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find 
that VA has satisfied its duty to assist both parties in 
apprising them as to the evidence needed, and in obtaining 
evidence pertaining to their claims, under both former law 
and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant or the contesting claimant.  
The Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, ___ Vet. App. ___, No. 00-51 (Aug. 30, 2001).

B.  Discussion

The appellant is seeking entitlement to the proceeds of the 
veteran's NSLI policy.  She essentially contends that she was 
made the sole principal beneficiary by virtue of the June 
1997 change of beneficiary form.  As discussed in detail 
above, the RO has determined that she is not a valid 
beneficiary of the veteran's NSLI policy.  Instead, the RO 
concluded that the veteran's daughter, the contesting 
claimant herein, was the proper beneficiary, based upon a 
March 1957 designation on which she was named contingent 
beneficiary.  The RO based this conclusion upon a finding 
that the veteran lacked testamentary capacity when he signed 
the June 1997 designation.

1.  Beneficiary designations in general

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  The veteran, as the insured 
party, possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  A change of 
beneficiary to be effective must be made by notice in writing 
signed by the insured and forwarded to VA by the insured or 
the insured's designated agent, and must contain sufficient 
information to identify the insured.  38 U.S.C.A. § 1917; 38 
C.F.R. § 8.19.  Thus, the Federal statute governing NSLI 
policies gives the veteran the right to change the 
beneficiary of an NSLI policy at any time, with or without 
the knowledge or consent of any present or prior 
beneficiaries.  See Wissner v. Wissner, 338 U.S. 655, 658 
(1950); Young v. Derwinski, 2 Vet. App. 59 (1992).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine whether an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent.  
Hammack v. Hammack, 359 F.2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. 
App. 129, 133 (1998).  

Assuming the above criteria are met, a change of beneficiary 
designation may nonetheless be invalid, if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, or designations or changes of option, the 
following considerations will apply:

(a) Testamentary capacity is that degree of 
mental capacity necessary to enable a person 
to perform a testamentary act.  This, in 
general, requires that the testator 
reasonably comprehend the nature and 
significance of his act, that is, the subject 
and extent of his disposition, recognition of 
the object of his bounty, and appreciation of 
the consequence of his act, uninfluenced by 
any material delusion as to the property or 
persons involved.


(b) Due consideration should be given to all 
facts of record, with emphasis being placed 
on those facts bearing upon the mental 
condition of the testator (insured) at the 
time or nearest the time he executed the 
designation or change. In this connection, 
consideration should be given to lay as well 
as medical evidence.

(c) Lack of testamentary capacity should not 
be confused with insanity or mental 
incompetence.  An insane person might have a 
lucid interval during which he would possess 
testamentary capacity.  On the other hand, a 
sane person might suffer a temporary mental 
aberration during which he would not possess 
testamentary capacity.  There is a general 
but rebuttable presumption that every 
testator possesses testamentary capacity.  
Therefore, reasonable doubts should be 
resolved in favor of testamentary capacity. 

38 C.F.R. § 3.355.

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  Morris v. States, 217 F. Supp. 220 
(N.D. Tex. 1963).  To rebut the presumption of testamentary 
capacity established by section 3.355(c), the contestant must 
show a lack of testamentary capacity by a preponderance of 
the evidence.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is 
that influence or dominion, as exercised at the time and 
under the facts and circumstances of the case, which destroys 
the free agency of the testator, and substitutes, in the 
place thereof, the will of another.  Lyle v. Bentley, 406 F. 
2d 325 (5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 
(Tex. 1939).  Before a testament can be set aside on the 
grounds of undue influence, the contestant must prove (1) the 
existence and exertion of an influence; (2) the effect and 
operation of such influence so as to subvert or overpower the 
mind of the testator at the time of the execution of the 
testament; and (3) the execution of the testament which the 
maker thereof would not have executed except for such 
influence.  Lyle v. Bentley, supra.  The Lyle case also dealt 
with the issue of who was the rightful beneficiary of a NSLI 
policy.

In this case, the burden for showing that the June 1997 
designation is invalid rests upon the veteran's daughter, as 
she is the party contesting its validity.  The Board notes 
that the daughter has set forth three arguments in support of 
her claim that the June 1997 designation in favor of the 
appellant is not valid.  First, she has asserted that the 
appellant forged the veteran's signature, and that the change 
of beneficiary therefore fails to meet the basic criteria set 
forth in 38 C.F.R. § 8.19.  Second, she argues that the 
veteran lacked testamentary capacity, and was therefore 
unable to effectuate the change in beneficiary.  As noted 
above, the ROIC agreed with this argument in the April 2000 
decision, and determined that the June 1997 designation was 
invalid on that basis.  Last, the daughter argues that the 
appellant exercised undue influence over the veteran by 
forcing him to change the beneficiary of his NSLI policy.

2.  Validity of veteran's signature

With respect to the daughter's first argument, the Board 
notes that Congress has provided that a veteran has the 
absolute right, subject to certain regulatory criteria, to, 
at any time, change the beneficiary without the consent or 
knowledge of a prior beneficiary.  38 U.S.C.A. § 1917(a); 38 
C.F.R. § 8.19.  The regulatory criteria, as cited above, 
provide that for a change of beneficiary to be effective it 
must be made in writing, signed by the insured, and forwarded 
to VA by the insured or his agent.  As noted above, the 
daughter has argued that the veteran was physically unable to 
write at the time the June 1997 designation was completed, 
and that he therefore could not have been the author.  In 
support of this assertion, she has submitted a Durable Power 
of Attorney form dated in August 1997, in which the veteran 
made his mark, rather than signing his name.  

Having reviewed the record, the Board believes that the 
veteran properly complied with the regulatory criteria when 
he executed the June 1997 designation.  In this regard, the 
Board notes that the signing of the designation was witnessed 
by M., an individual who has described himself as a friend of 
the veteran.  There is no evidence of record suggesting that 
M. has been untruthful in his statement or that he lacks 
credibility, and the daughter has never made any such 
assertions.  Although the Board recognizes that M. has also 
described himself as a friend of the appellant, we do not 
believe that this fact, by itself, provides sufficient reason 
to doubt M.'s statement that he witnessed the veteran sign 
the designation.  It is noteworthy that M's answers to the 
questions posed by the ROIC were circumspect, in that he did 
not comment upon who had completed the form before the 
insured signed it, and offered no opinion as to the insured's 
exercise of free will or his reasons for making the change; M 
simply indicated that he did not know.  In this regard, the 
fact that M avoided engaging in speculation lends credibility 
to his statements.

Furthermore, the Board notes that the beneficiary designation 
document was forwarded by the RO in March 1998 to a the 
forensic laboratory of VA's Office of Inspector General, in 
order to determine whether the signature thereon in fact 
belonged to the veteran.  In a response memorandum received 
in April 1998, the Director of the laboratory indicated that 
the veteran could neither be identified nor eliminated as the 
possible author of the signature contained in the 
designation.  Therefore, because there was a credible witness 
present at the time the veteran signed the June 1997 form, 
and because the results of laboratory studies failed to 
contradict this testimony, the Board concludes that the 
veteran did, in fact, sign the June 1997 designation.

The Board notes that the only evidence of record suggesting 
that the veteran was not the author of the June 1997 
signature is the assertion of his daughter that he was 
physically unable to do so at that time due to Parkinson's 
disease, and the later-executed Durable Power of Attorney 
that she submitted in support of this assertion.  However, 
the Board notes that, although the veteran may have been 
unable to sign his name in August 1997, this fact does not 
prove that he was unable to do so in June 1997.  The medical 
evidence of record does show that the veteran's physical and 
mental health deteriorated a great deal in the last several 
months of his life, but that evidence does not show that his 
physical health had deteriorated to such a degree by June 
1997 that he would be completely unable to write his 
signature at that time.

In fact, this evidence of deterioration could be consistent 
with only a significant impairment in his ability to write in 
June 1997, as demonstrated by the poor state of the signature 
on the June 1997 designation, and the subsequent complete 
loss of any ability to write in August 1997, as demonstrated 
by the "mark" contained in the August 1997 document.  
Therefore, in light of the absence of any competent medical 
evidence showing that the veteran was completely unable to 
write his name by June 16, 1997, the Board finds that the 
daughter's mere assertion that the veteran was unable to 
write at that time is insufficient to outweigh the testimony 
of M., who witnessed the signing.

The Board does not doubt the sincerity of the daughter's 
belief that the veteran was unable to render a signature.  
However, she was not present at the signing of the document.  
Moreover, she is not shown to be a medical professional, and 
therefore cannot validly comment on a matter requiring 
medical knowledge, such as the degree of impairment in the 
veteran's ability to write at the specific time in issue.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

3.  Testamentary capacity

The veteran's daughter has also asserted that the insured 
lacked testamentary capacity to sign the June 1997 
designation, and that the designation is therefore invalid on 
that basis.  However, after reviewing the record, the Board 
finds that the medical evidence of record pertaining to the 
veteran's mental disorder is not sufficient to rebut the 
presumption, under the law, in favor of testamentary 
capacity.  We are cognizant that the ROIC decided otherwise, 
and found that the June 1997 designation was invalid as a 
result.  However, with all due respect for the action taken 
by the ROIC, the Board is of the opinion that the decision 
was reached based upon an incorrect application of the 
standard for determining testamentary capacity.  

As noted above, the burden of proving lack of testamentary 
capacity lies with the person challenging the insured's 
capacity, which person in this case is the veteran's 
daughter.  See Morris, supra.  To rebut the presumption of 
testamentary capacity established by 38 C.F.R. §  3.355(c), 
she must show a lack of testamentary capacity by a 
preponderance of the evidence.  See Elias, supra.  In support 
of her contention that the veteran did not possess 
testamentary capacity when he designated the appellant as his 
sole beneficiary, the daughter has pointed primarily to the 
veteran's medical records, which show that he had a long 
history of severe mental illness, as well as several 
hospitalizations in the weeks surrounding the designation.  
She essentially contends that, because of the severe nature 
of the veteran's schizophrenia, he could not have been aware 
of his actions when he designated the appellant as his 
beneficiary.  

The Board is of the opinion that the appellant has confused 
the issues of insanity and/or mental incompetence with the 
issue of testamentary capacity.  As noted above, the 
regulations specifically contemplate that even an insane 
person might have a lucid interval during which he would 
possess testamentary capacity, or that a sane person might 
suffer a temporary mental aberration during which he would 
not possess testamentary capacity.  38 C.F.R. § 3.355(c).  
This is why the regulations create a rebuttable presumption 
that every testator possesses testamentary capacity, and that 
any reasonable doubt as to that issue should be resolved in 
favor of testamentary capacity.  Thus, the Board believes 
that it is not sufficient to show that the veteran 
experienced a severe mental disorder, or that he was 
incompetent in some respects.  Rather, the person assailing 
testimentary capacity must demonstrate that, at the precise 
time that he completed the designation, the testator did not 
comprehend the nature and significance of his act.  38 C.F.R. 
§ 3.355(a).

In this case, the record does indeed demonstrate that the 
veteran suffered from severe schizoaffective disorder 
throughout much of his life, and that he was experiencing 
active symptoms of this disease in the weeks immediately 
prior to and following the day on which he designated the 
appellant as his beneficiary.  In addition, the record also 
shows that he was specifically found by a VA examiner to be 
alert and oriented to person only, and not to time or place, 
on June 12, 1997, and on June 21, 1997.  Moreover, shortly 
after his admission on June 21, he was unable to undergo a 
barium swallow test because of his decreased level of 
understanding with respect to compliance with the procedure.  

Thus, it is clear from the aforementioned evidence that the 
veteran was experiencing severe mental impairment during this 
period as a result of his schizoaffective disorder.  However, 
while this evidence does provide strong insight into the 
veteran's overall mental health, it does not address the 
question of whether the veteran might have experienced a 
lucid interval during which he possessed sufficient capacity 
to designate the appellant as his beneficiary.  In this 
regard, the Board notes that the only evidence of record 
pertaining to the veteran's mental state on the day of the 
designation (other than the testimony of the appellant, who 
was also present) is the reply to the ROIC's questions by M., 
who indicated that the veteran appeared to be alert and lucid 
as to his surroundings and the people around him, and that he 
was clear as to the person he named as his beneficiary.

Although there is no evidence indicating that M. has any 
medical training or that he possesses special knowledge 
regarding mental health, see Routen, supra, the Board notes 
that the provisions of 38 C.F.R. § 3.355 specifically provide 
that consideration will be given to lay evidence, and that 
emphasis should be placed on those facts bearing upon the 
mental condition of the testator (the insured) at the time or 
nearest the time that the insured executed the designation or 
change.  Therefore, in light of M.'s presence at the signing 
of the designation, the Board believes his testimony to be 
the most probative evidence of record regarding the state of 
the veteran's mental condition on the precise day that he 
signed the change of beneficiary form, to the extent that the 
law permits such a determination to be made by a layman. 

Furthermore, the Board notes that the veteran's treatment 
records from the period of January 1997 to June 1997 appear 
to confirm that, despite suffering from severe mental health 
problems, the veteran's schizoaffective disorder was not so 
severe as to completely impair his ability in comprehending 
the nature of his surroundings at all times.  For example, 
the Board notes that the February 1997 Discharge Summary 
shows that, upon admission, he was exhibiting hyper-religious 
delusions, but that he was also found to be alert and 
oriented times three.  A mental health note dated on January 
13, 1997, indicates that, although the veteran was continuing 
to exhibit a fixed belief that he was a Saint, he was also 
cooperative and goal-directed upon examination.  The 
psychiatrist noted that he had minimal insight and fair 
judgment.  Shortly thereafter, in a nursing note dated 
January 15, 1997, a nurse indicated that the veteran had been 
cooperative and was able to socialize well with the staff and 
fellow veterans.  Thus, although the veteran obviously 
suffered from delusions and other severe symptoms during his 
hospitalization from January 1997 to February 1997, he also 
clearly experienced periods in which he was lucid enough to 
recognize others and to comprehend his situation.

Similarly, the Board notes that the veteran was subsequently 
examined by a VA physician on June 6, 1997, after 
experiencing left-sided weakness.  The VA physician noted 
that he was alert and cooperative during the examination.  
Later that month, on June 21, 1997, he was readmitted to the 
hospital.  Although one clinical note dated on June 21, 1997, 
does show that he was alert only to person, the discharge 
summary from that hospitalizations shows that he was found to 
be alert and oriented times three at admission on that same 
day.  His speech was found to be mildly pervasive but clear, 
and although he exhibited some tangential speech, his naming 
and repetition were found to be intact.  Also, in a clinical 
note dated on June 22, 1997, a VA physician determined that, 
although the veteran was experiencing a slight worsening of 
his schizoaffective disorder, he was alert and oriented times 
three.  In addition, on June 23, 1997, he exhibited some 
tangential speech, but was again found to be alert and 
oriented times three.  Similar findings were reported during 
the following two days, until he experienced a seizure on 
June 27 due to an intraventricular hemorrhage.  Thus, the 
medical evidence of record from June 1997 confirms that the 
veteran did routinely experience periods during that month in 
which he was lucid enough to recognize others and to 
comprehend his situation.

In light of the aforementioned evidence, the Board finds that 
the veteran's medical records do not show that he lacked 
testamentary capacity at the time that he completed the June 
1997 designation.  Although the Board recognizes the severe 
nature of his symptoms, as well as the fact that he was 
specifically found to be incompetent by several VA physicians 
during this period, we note that these facts are not 
sufficient to show that he lacked testamentary capacity when 
he signed the June 1997 designation.  As discussed in detail 
above, the veteran's medical records demonstrate that he 
routinely experienced prolonged moments of lucidity, in which 
he was able to reasonably comprehend the nature of his 
situation and the significance of his acts.

Under these circumstances, the Board cannot find that the 
veteran's mental disorder and sporadic incompetency 
constitute sufficient evidence of a lack of testamentary 
capacity on the day that he signed the designation.  Instead, 
the Board finds the most probative evidence in that regard to 
be the testimony of M., who indicated that the veteran 
appeared to be alert and lucid as to his surroundings and the 
people around him, and that he was clear as to the person he 
named as beneficiary.  As discussed above, M.'s testimony is 
consistent with the medical evidence of record, which 
confirms that the veteran was capable of experiencing such 
moments.  Moreover, M.'s testimony is the only disinterested 
evidence of record pertaining to the veteran's mental state 
at the precise moment that he completed the June 1997 
designation.

The Board notes, in passing, that our conclusions regarding 
the significance of the veteran's medical records appear to 
be consistent with the comments of Dr. C., in her November 
1999 letter.  Although Dr. C. acknowledged that the veteran 
had been found to be incompetent to handle his VA funds 
during his hospitalization from January 1997 to February 
1997, she also indicated that she was unable to make any 
assessment as to his capacity to execute a valid beneficiary 
designation on another date.  Furthermore, she explained that 
the assessment for determining whether a person was 
incompetent to handle VA funds would be based upon different 
information that what would be needed for determining if that 
person was capable of designating a beneficiary.  The Board 
is of the opinion that Dr. C.'s comments are consistent with 
our own conclusions that the veteran's treatment records 
dated throughout the months immediately prior to and 
following his designation are insufficient to show that he 
lacked testamentary capacity when he made the beneficiary 
change on June 16, 1997.

4.  Undue influence

The veteran's daughter's has also argued that the appellant 
used undue influence in order to induce the veteran to 
designate her as the beneficiary of his NSLI policy.  
However, it is unclear precisely what the nature of the 
alleged undue influence was.  The most specific argument that 
the Board can identify was actually set forth by the attorney 
for the veteran's estate, who asserted that the appellant 
might have used force in order to get him to change the 
designation.  However, it is not clear what force may have 
been used, as no specific description of such force was set 
forth by the attorney, and no evidence was provided in 
support of that assertion.  With respect to the daughter's 
assertion of undue influence, it appears that she has 
essentially argued that the appellant is a dishonest person, 
who has committed fraud in the past, and that she therefore 
must have used undue influence in this instance.  She has 
submitted various pieces of evidence in support of this 
argument, such as the statement from the appellant's sister, 
G., and several documents, which purport to show that the 
appellant has used her deceased sister's name in order to 
fraudulently obtain an automobile and other items.

As discussed above, before the veteran's designation can be 
set aside on the grounds of undue influence, the daughter 
must prove (1) the existence and exertion of an influence; 
(2) the effect and operation of such influence so as to 
subvert or overpower the mind of the testator at the time of 
the execution of the testament; and (3) the execution of the 
testament which the maker thereof would not have executed 
except for such influence.  See Lyle, supra.

Having reviewed the record, the Board finds that daughter's 
assertion that the veteran's designation in favor of the 
appellant was ineffective because it was the product of undue 
influence or some fraud is not demonstrated by any objective 
evidence of record.  Clearly, while the veteran had 
diminished capacity, there is no clear indication that, in 
fact, the appellant exerted influence over the veteran, or 
that the veteran's will was overpowered by her.  Moreover, 
while the appellant may have had the opportunity to exert 
undue influence, a mere allegation is not sufficient proof 
that undue influence or fraud was actually performed in this 
case.  Although there is no clear indication why the veteran 
chose not to name either of his daughters in his designation, 
that fact does not constitute proof of undue influence. 

Similarly, although the daughter has submitted a great deal 
of evidence for the purpose of showing that the appellant has 
acted dishonestly and committed fraud in the past, these 
facts also fail to show that the appellant actually exerted 
any undue influence in this case.  The daughter has not 
asserted that she has any specific knowledge surrounding the 
circumstances of this event, and she has not even stated in 
what way the appellant exercised undue influence.  Instead, 
she has merely pointed out other instances of alleged fraud 
and dishonesty in order to show that the appellant is someone 
of bad character, and that undue influence must have occurred 
in this case.  However, such evidence fails to provide any 
additional knowledge regarding the specific events 
surrounding the designation, and thus, does not show that any 
undue influence was exercised on the veteran, or that someone 
else was controlling his will, at the time that he designated 
the appellant as his beneficiary.  

In this case, the evidence of record regarding the issue of 
undue influence appears to consist primarily of opposing 
views as to the appellant's relationship to the veteran.  For 
example, the veteran's daughter and G. have painted a very 
unflattering picture of this relationship, by asserting that 
the appellant was merely using the veteran's health problems 
in order to take advantage of him.  On the other hand, the 
appellant, T., and her two neighbors have painted a virtually 
opposite picture, by asserting that she acted as the 
veteran's caregiver in his final days, and that her 
designation was his way of thanking her for her assistance.  
However, notwithstanding these arguments, the burden of 
showing undue influence in this case rests on the veteran's 
daughter, as the one challenging the designation document 
which is of record.  As discussed in detail above, her 
general assertions of undue influence, and her more specific 
contentions regarding other incidents of fraud in the 
appellant's past, are insufficient to show that any undue 
influence was in fact exercised in this case.

5.  Conclusion

In summary, the Board finds that the appellant is entitled to 
the proceeds of the veteran's NSLI policy.  The Board finds 
that the veteran signed the beneficiary designation form in 
June 16,1997, and that the veteran's daughter has not shown 
that he lacked testamentary capacity at the time of the June 
1997 designation, or that he was subject to undue influence 
or fraud at that time.  Thus, the benefit sought on appeal is 
granted.


ORDER

The appellant's claim of entitlement to the proceeds of the 
veteran's National Service Life Insurance policy is granted.  
This decision constitutes the final administrative denial as 
to the contesting claimant.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

